 

Debtarname Patriot Drilling, LLC, a Nevada Limited Liability Company

United States Bankruptcy Court for the: DISTRICT OF NEW MEXICO

Case number (if known} 19-41904 _
C) Chack if this is an

amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors is

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,

and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud Is a serious crime, Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,008 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1819, and 3571,

    

Declaration and signature

tam the president, another officer, or an authorized agent of the corporation: a member ar an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and 1 have a reasonable belief that the information is fue and correct:

Schadule A/B: Assets~Real and Personal Property (Official Form 206A/B}
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 2060}
Schedule E/F: Creditors Whe Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Centracts and Unexpired Leases (Olficial Form 2066)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Farm 206Sum)

Amended Schedule

 

OOO 8 ABS

Other document that requires a declaration

I declare under penalty of perjury that the foregoing is true "oe

Executedon August 21, 2019 x _
Signature of individual sigsitig of beHalf of debtor

Scott Dufford __
Printed name

PresidenvGEO
Position or relationship to debtor

Official Form 202 Declaration Under Panalty of Perjury for Non-individual Debtors

Sofware Copyright (e) 1996-2019 Best Case, LLC - waw.basi¢ase.com Hest Case Bankrupicy

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 1 of 61
PIU U eur cck aca acer eee

Debtorname Patriot Drilling, LLC, a Nevada Limited Liability Company

United States Bankruptcy Court forthe: DISTRICT OF NEW MEXICO

 

Case number (fknown} 419-11904

 

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 208A/B)

ta. Real property:

Copy line 88 from Schedule A/B ou... eeccccceccsesscssssessscscesscsvssereenscscedsssscssereescssessvasesesavatecesesquceeesssuevivessasauessstensseces

1b. Total personal property:

Copy line 914A from Schedule A/Boo.o ccc ccecsesscsersscssscesesstssecsssscscesssavscseaceeseacecaratstuvaustetsustitsisesscesseseesecevseveverensees

ic. Total of all property:

Copy line 92 from Schedule A/B,....ccccccscscssecssscssssssescseessouscecssesccsrssaesersssssesssavsasaseusevsvasipucessvassvivusesseasaeee

a Summary of Liabilities

 

2. Schedule D: Creditors Whe Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Cotumn A, Amount of claim, from line 3 of Schedule Duo.cccccccccccccccccssseceeeces

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:

Copy the total claims from Part 1 from line 5a of Schedule EVP... cccccsssscsccssssssccccssseescsssescnesesssesesessessvesscseceees

3b. Total amount of claims of nonpriority amount of unsecured claims:

Copy the total of the amount of claims from Part 2 from line Sb of Schedule E/E. ccsccssssscesssssssesesteccseeses

4. Total liabilities 200... cee eeeeeeeer eee
Lines 2 + 3a + 3b

Official Form 206Sum
Software Copyright (c) 1996-2019 Best Case, LLC - weav.bestcasa,com

Summary of Assets and Liabilities for Non-Individuals

Cl

Check if this is an
amended filing

12/156

& 0.00

§ 999,925.00

$ 999,925.00

 

$ 7 ,358,107.06
$ 133,015.51

+S 5,568,491.62

 

$

 

13,059,614.13

 

page 1

Case 19-11904-j7- Doc 8 Filed 08/22/19 Entered 08/22/19 12:46:11 Page 2 6h 61"

 
LEG Cuur Cun cc aca cote eae

Debtorname Patriot Drilling, LLC, a Nevada Limited Liability Company

 

United States Bankruptcy Court forthe: DISTRICT OF NEW MEXICO

 

Case number (if known) 1419-11904

 

1 Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12115

 

Disciose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 2066}.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset ina particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

LI No. Go to Part 2.

8 Yes Fill in the information below.
All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Checking, savings, money market, or financial brokerage accounts (identify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
First American Bank
3.1. Artesia, New Mexico Checking $860.00
First American Bank
3.2, Artesia, New Mexico Payroll $41.00
4, Other cash equivalents (Identify all)
Two checks received for the sale of two vehicles
1. $21,800 from Scott Dufford for 2013 GMC Yukon
4.1. 2. $6,100 from Joe Chumley for 2013 Ford F25 $21,900.00
5. Total of Part 1. $22,801.00
Add lines 2 through 4 (including amounts on any additional sheets), Copy the total to line 80.
Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?
No. Goto Part 3.
C1 Yes Fill in the information below.
ee Accounts receivable
10. Does the debtor have any accounts receivable?
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1
Software Capyright (c) 1996-2019 Best Case, LLC - wrw.bestcase,com Best Case Bankruptcy

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 3 of 61
Debtor Patriot Drilling, LLC, a Nevada Limited Liability Case number (ifknown} 19-141904
Company

Name

 

Ef No. Go to Part 4.
C Yes Fill in the information betow.

ee Investments
13. Does the debtor own any investments?

 

[J] No. Go to Part 5.
EA Yes Fill in the information below.

 

 

 

 

 

 

 

 

 

  

 

 

 

Valuation method used Current value of
for current value debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
partnership, or joint venture
Name of entity: % of ownership
1% working interest in 2 wells operated by
Discovery Operating located in Martin
15.1. County, Texas 1% % Unknown
1% working interest in 1 well of Hannathon
Mar Daw [ocated on the Dawson/Martin
15.2. County line 1% % Unknown
16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
Describe:
17. Total of Part 4. $0.00
Add lines 14 through 76. Copy the toial to line 83.
“ue heaee Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets}?
CJ No. Go to Part 6.
E Yes Fill in the information below.
General description Date of the last Net book value of Valuation method used Current value of
physical inventory debtor's interest for current value debtor's interest
(Where available)
19. Raw materials
20. Work in progress
21. Finished goods, including goods held for resale
22. Other inventory or supplies
Drilling Pipe
- 412 Joints of 5"x95
(12,772 ft.) =$153,264
- 349 Joints of 4 1/2"
(10819 ft.) = $21,638
- 71 Drill Collars =
$35,500.00 $0.00 $210,402.00
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com Best Case Bankruptcy

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 4 of 61
Debtor Patriot Drilling, LLC, a Nevada Limited Liability Case number (ifknown) 1419-11904

 

 

 

 

 

 

Company
Name
23. Total of Part 5. $210,402.00
Add lines 79 through 22. Copy the total to line 84.
24, Is any of the property fisted in Part 5 perishable?
ENo
Cl Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
EENo
D Yes. Bock value Valuation method Current Value
26. Has any of the property listed in Part § been appraised by a professional within the last year?
HI No
DO Yes

Meee Farming and fishing-related assets {other than titled motor vehicles and land}
27, Does the debter own or lease any farming and fishing-related assets {other than titled motor vehicles and land)?

 

 

HI No. Goto Part 7.
CJ Yes Fill in the information below.

A saga Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 

 

ET No. Go to Part 8.
El Yes Fill in the information below.
General description Net book value of Valuation method used Current value of

debtor's interest for current value debtor's interest
(Where available)

 

 

 

 

39. Office furniture

Office Furniture $0.00 NIA $5,000.00
40. Office fixtures
41, Office equipment, including all computer equipment and

communication systems equipment and software

Office Equipment $0.00 NIA $500.00
42, Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork:

books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
collections; other collections, memorabilia, or collectibles

 

43, Total of Part 7. $5,500.00
Add lines 39 through 42. Copy the total to line 86.

 

 

 

44, Is a depreciation schedule available for any of the property listed in Part 7?
BENo
O Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
Hi No
C1 Yes

gaa Machinery, equipment, and vehicles

 

 

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 3
Software Copyright {c) 1996-2019 Best Case, LLC - ww. bestcase.com Best Case Bankruptcy

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 5 of 61
Debtor Patriot Drilling, LLC, a Nevada Limited Liability Case number (ff known) 19-11904

46.

Company
Name

 

Does the debtor own or lease any machinery, equipment, or vehicles?

[1 No. Go to Part 9.
E8 Yes Fill in the information below.

 

 

 

 

 

 

 

General description Net book value of Valuation method used Current value of
Include year, make, mode}, and identification numbers debtor's interest for current value debtor's interest
(ie., VIN, HIN, or N-number) (Where available)
47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1. Automobiles - See Attached $0.00 $57,222.00
48, Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
floating homes, personal watercraft, and fishing vessels
49. Aircraft and accessories
50. Other machinery, fixtures, arid equipment {excluding farm
machinery and equipment}
Equipment -- See Attached
Drilling Rigs $0.00 $704,000.00
54. Total of Part 8. $761,222.00
Add lines 47 through 50. Copy the total to line 87,
52, ls 2 depreciation schedule available for any of the property listed in Part 8?
EINo
C Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
Ki No
Cl Yes

 

54.

g@ Real property
Does the debtor own or lease any real property?

C11 No. Go to Part 10.
Wi Yes Fill in the information below.

 

 

55, Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book value of Valuation method used Current vaiue of
property extent of debtor's interest for current value debtor's interest
include street address or other debtor's interest (Where available)
description such as Assessor in property
Parcel Number (APN), and type
of property (for example,
acreage, factory, warehouse,
apartment or office building, if
available.
55.1. Lease of office space
located at 303 W.
Wall St., #2201,
Midland, Texas 79701 Lease $0.00 $0.00
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com Best Case Bankruptcy

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 6 of 61
Debtor Patriot Drilling, LLC, a Nevada Limited Liability Case number (ifknown) 19-11904

Company
Name

56. Total of Part 9.

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Copy the total to line 88.

57. Is @ depreciation schedule available for any of the property listed in Part 97
EINo
U1 Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

Hi No
Cl Yes

@ Intangibies and intellectual property

 

 

 

$0.00

 

59. Does the debtor have any interests in intangibles or intellectual property?

EI No. Go to Part 17.
C Yes Fill in the information below.

@ All other assets

 

 

70. Does the debtor own any other assets that have not yet been reported on this form?
include all interests in executory contracts and unexpired leases not previously reported on this form.

EE No. Go to Part 12.
QD Yes Fill in the information below.

Officia] Form 206A/B Schedule A/B Assets - Real and Personal Property
Software Copyright (c} 1996-2019 Best Case, LLC - wrw.bestcase.com

page 5

Best Case Bankruptcy

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 7 of 61
Debtor Patriot Drilling, LLC, a Nevada Limited Liability Case number (ifknown) 19-11904

 

In Part 12 copy all of the totals from the earlier parts of the form _

Company
Name

 

=, Summary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Types of Property Current value of 20-5". Current value of real -
.personal property — 00.) property :”
80. Cash, cash equivalents, and financial assets.
Copy line 5, Part 7 $22,801.00
81. Deposits and prepayments. Copy fine 9, Part 2. $0.06
82. Accounts receivable. Copy line 12, Part 3. $0.00
83. Investments. Copy line 17, Part 4. $0.00
84. Inventory. Copy tine 23, Part 5. $210,402.00
85. Farming and fishing-related assets. Copy line 33, Part 6. $0.00
86. Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7. $5,500.00
87. Machinery, equipment, and vehicles. Copy line 51, Part 8. $761,222.00
88. Real property. Copy fine 56, Part 9... eee cece cea e renee atte nntae ne pesnenaesaetennesenettaseteecneeee $0.00
89. intangibles and intellectual property. Copy line 66, Part 10. $6.00
90. All other assets. Copy line 78, Part 71. + $0.00
91. Total. Add lines 80 through 90 for each column $999,925.00 | + 91b. $0.00
92. Total of all property on Schedule A/B. Add lines 91a+91b=92 $999,925.00
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 6

Software Copyright (c) 1296-2079 Best Case, LLC - www.bestcase.com

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 8 of 61

Best Case Bankrupicy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo'eoz'Z$ LYS0TL oo'SzP'ZTS SOLEPINITIDTXALIT yonay dnyaig OST4 pio lz
007/895 vIZ68 OO'OST'TTS OPSOZINASADTXIALIT yany doyxd1q osTtd pao 107
00°29S‘2$ 5JELSLT 00°006’S5 /SOZINSCA4OTXALIT yoni dnyatd OST4 p4o4 LOZ
00°G/T'ZS CPTése OOS7r'ZTS ELSO07ANAGIDTXALIT yonay dnya1q OST4 puc4 LOZ
go'z7z6’ss §"ZTOZOT OO'SZ2'8S ZEG9SGNASWOTXALIT yoni dnd OST4 Pog PlOz
00°641'ZS tP6S86T ooed6 ‘ss 66 PPVISEdITXILIT yoni dyad OST4 puc4 ptoz
00°402'7$ ooozrz 00°szo’Zs 9/TOLINOBLOT MALT yondy dnyad OST4 pid ETOZ
OOTLL' FS vTZ99€T V/N ZE9OTINOEZIDTXLAT yoni, dny3tg ost pio4 £TOZ
oo's82'S$ RSET 00°S£0°S$ ELTOODIINOVEX/ LIT yaniy dnyatg osc piog ZTOZ
00 62S'FS EG6BPT o0°0s2'75 SET SLOZIOSVEXLLAT yang drat oSz4 pio4 ZIOZ
hanes PLSPPT o0'sz0'¢s PISSSDABROVEXALIT yon dnydW¢4 osz4 poy ETOZ
00°997’7$ 8250007 OO'OOT'ES LGSTOINVTISITXIALIT YON, aNd OsTd pioy oTOZ
OO THS‘ZS 259861 ao;onT‘’6S LEZOVZHAXOANESNOT yoni, dnyzig | 1X uOyNA SW TT0z
oo'se6'7S C6LSPT oo'osz't$ GS6RTLIBPS9SNANOT yoni dnyatd jeuaq SW 2002
anjer Bn| BA "189
yoog spunuipy ageayy! daau0lbny NIA adA, Apog PPPoW SHELA aea,

 

 

 

 

 

 

 

 

 

yoors Bul|joy

 

o
ol
©
T
N
oo
o
a
on
N
N
on
CO
oO
Tw
o
—
o
gL
Cc
Wu
o
a
on
N
N
on
cC
Oo
To
@
iL
©
oO
oO
a
st
oO
o
o
J
o
oo
o
YN
oO
O
Om Te ede eee om ees amen ke eee ne

Patriot Rig #1

DrawWorks — Bridges Mi —1300 SN — 1018
Engines
#1~C-18 SN -wRHo1273 ~ Rig 5
#2 —C-18 SN — WRHO1272
#1 Torque Convertor —C-195-100 Type F SN-3490 - Rig?
#2 Torque Convertor ~ C-195-100 Type F SN-3494
Length— 28’ Height-—12’ Width — 14!
Fuel Tank-L—34’ H~10" W—8" Fuel—20”
Top Doghouse — Fab Tech SN — BTH — 3017
L—- 42’ 5” H~9’ W-10' 6”
Partshouse/Watertank —L—43’ H~9" W—9
Round Watertank —L—38'5” H~4127 we 10’ 8"
Light Plant/Bottom Doghouse —L—50’ H — 10’ w~ 10°
#1 Light Plant ~- 3406 Cat SN— 90U12133
Magna Max SN — VK3626645
#2 Light Plant - 3406 Cat SN— 2WB14748
Air Compressor- Curtis S/N 04E060001
Model # R/S30B A/E B160
Pits
Suction ~ 1-54’ H-12’ W- 12’ 5— pits stirrers
i- Mud Pam p - PZ-/]

#2- Mud! Purp -

   

NR er a tee eens ered EF ey eee ier ety yun ee ete on

 

 

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 10 of 61
Shales pit — L-47’ H-12’ W-1g" (2- 6x5x14 mixing pumps) (2 ~ pit stirrers)
2 ~ Swaco Mongoose Shale Shakers

Pre-Mix Pit — 1-44’ H-12" \W-9" (2- 5x6x11 mixing pumps)

Transfer pump — (1 6x5x1i4 mixing pump}

Wire tine Machine ~ OWi

Junk Box ~ All Handting Tools and subs / 2 air hoist / pipe spinners

L-18" H-2.57 W-8’

Pipe racks ~ 4 sets
Koomey unit- 6 Station Scarbough INC, ~ Searbr or n ‘/ Kepai .
Oil lubster— 5 Bin

Suit Cases —5

V-door

Catwaiks - 2 ~ 25’ ~Jength

2 — Storage boxes

Headache Rack

All steps for rig including pits

Choke Mainfold ~ 2” x 5000 psi

Drilf line spool w/ 1.25 line

2— mouse holes

Bunk house - 1-57" H-17’ W-12’

Eaton Air Brake = w/2 3x4x13 pumps

Rotary Table ~ 27.5 inch SJ Petro ZP 275 weight capacity 450 ton

 

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 11 of 61
   

Semuite BRIOGES 2122 Maurice Ra.
EQUIPMENT LTD. Odessa TX. 79763
Rebatr ™ 432.333.9741 phone
Serre 1 432-333-3042 fax
Patriot Drilling 11-15-13

Leroy Peterson
Mast & Sub

A. Two 2) DSI 750,000# Must and Box on Box Substructures,
a. DSIE 750-S Cantilever Mast Assembly M7501-4
i. 136° X 20-2" Rase beam leg cantilever mast with haok load capacity of 750.0008 with 12
lines strimg to traveling block, Mast designed per A.PT. specification 4F Mast complete
with the following:
1, CROWN
a. Block complete with 6-30" fabricated cluster sheaves and 1-60" lnbricated
fast line sheave. tapered roller bearings. shaft drilled for grease Fillings. line
guards, crown safety platform and handrails,
ADJUSTABLE RACKING BOARD
i, Capacity of 242 stands of 5” drill pipe and 10 stands of 9° drill collars,
complete with working platform. Moor slab. and 7° high handrails.
FULL LENGTH LADDER ASSEMBLY
4, DERRICK BOOM Kir
a. Designed to support 5. O00# lod. complete guy line attachment, boom and
atlachments, and 8” sheaves grooved for 9/16" wire line,
TONG COUNTERWEIGHT (2 per sét) complete with:
a Buckets
b, Ciuides
¢. Blocks.
ONE (1) RAISING LINE SET
Set of assembly bolts aad ping,
Mast Raising Padeyes
a. DSIFto supply material and labor to fabricate four (4} padeves. Paceyes
designed to hundle lifling the DSH 750K Cantilever Mast in the fully
assembled position.
b. DSILto supply a drawing (or installation positions to the mast

iw
‘

ae

a
’

MS

b. "New" DSH 18 x 20°-2” x 750K Box on Box Substructure
i, Substructure with a [8° working doar height and a rotary capacity of 750.0008 and a sethack
capacity of 400.0008. The substructure to be a box Iype construction with two (2) {2° high x
3 wide.s 50°-0" long substructure top boxes and Iwo (2) 6" high x 3° wide x 50°-0" long
bottom hoxes
1. Substructure to accommedite cantilever type mast and mechanical inline draws orks,

Ta Als Pe ob a

 

 

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 12 of 61
Clear heizht uncer rotary fable to be approximately 157-9",
Swing-type connection plates between boxes.
Substructure complete with!
% Checkered plate flooring an lop af main boxes,
b. Smooth plate recessed 6” on setback area.
ec, Swing out style doghouse supports.
. Substructure to accommodate a 274" rotary (able,
6. Substructure to he sandblasted. epoxy primer and urethane top coated.
i. Slingline Equalizer
I, Sheave grooved for raising line
2. Sheave designed to work with customer's block
ii. Deadline Anchor
(. Muunting Support integrated into OFF Driller’s Side top box.
iv. Rig Floor Stawavs
1. All stairs to meet OSHA standards with no Slip grip strut stair treads,
Two (2) 30°-0" stairways ftom substructure floor to ground level. Sttirs to he built on a 45-dearee anule,

Cooling System for Eaton brake

Cooling system will consist of (1) plate type heat exchanger, (2) 3x4 centrifugal pump powered by 25-HP electric
motor, and all necessary plumbing.

fat bt
oo

-

tat

This sub structure has already had all the floor plating installed. A new stand pipe has been fabricated and inslatied
in the derrick, The derrick and sub structure have also been wired and fights have been installed.

Your cost for this derrie¢le und sub is § I 410,600.60 USD

 

 

 

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 13 of 61
PATRIOT DRILLING, LLC
RIG #2 INVENTORY
DEPTH CAPACITY 16,000’
MAX SIMULEANCOUS LOADS @ 662,000

+

A DRAWWORKS ‘Bridges MI 1300 powered by 2 Caterpillar C-18 (650 HE each),

1,000 HP National C-195 torque converters.
WCB 36” Eaton Air brake.
Lebus prooved drum for 1 1/4” line.

/ DERRICK DSI 136° @ 392,000 # SHL.
SO#3620-001 :
INSP.#M136-392-8612

 

 

“ SUBSTRUCTURE 16° high box on box rated @ 289,000 SETBACK COMP.
$0#3620-002 MAX ROTARY TABLE SUPPORTING COMP.@ 392,000
INS#S16-392-8612

‘ Shorty loaf ¢
TRAVELING EQUIPMENT NATIONAL 350 TON ead
ROTARY TABLE National Type 27 1/2”
PUMPS . 1-Bridges RSF-(1600 HP) triplex powered by CAT3512B

1-Bridges RSF-(1600 HP) triplex powered by CAT 3512A-1
i- Gear fox - (lecoHP) triplex Cat 3512

Bop |[- //"x 5000 Avmular 4.435) ” x $,000# Hydril GK Annular.

icf] x Saeco 1-13 5/8” x 5,000 Townsend type 70 double ram.
TypeTo Double Ram 5-station , 100 gallon accumulator with remote panel,
5,000 # choke manifold.

/> 13°19 x 5000 Mud Crass 2- Sait Cases f/f" Lives FL Reenay

M1 MUD SYSTEM 3-steel pit (850 bbl) system. - 2 Flofe System Shakers ~
4-5”°x6” centrifugals with (50 HP) electric motors,

GENERATOR 1-350 KW SR4 set, powered by CAT C-15 ACCERT

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 14 of 61
1-350 KW SR4 set, powered by CAT C-15 ACCERT

s
WATER TANKS 2 8-500 dbl
i - e ~
DRILL PIPE aux Y50j;TS X-9F5 ¢ G-105
COLLARS ryo8-8” x 2 13/16” w 6 5/8 con. and 6 1/4" x2 1/4” w 4% X H conn,
B unk fHousE
Tep Dog Housé

Junk Bex ” Tongs, Slips Subs
Pipe Backs > beets
Botton Deg louse - Parts Hovs&

Oil Lobsters- 3

2 Cat b/alK
> < noses fer Pig later £ Diesel
Ait Steps fer Fig ana FITS |
fe Trans Former Baek For i715 |
/- Trans FormeR flack Fer Trailers

/- Head ache KaeKk Fok Derrick
}- Fuel Tan K

Case 19-11904-j7 Docs _ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 15 of 61 Ss
    
  

i MM.
WATER ; 7 E00046A02

AWWE20 18-2567
GEN. i C- :

DRAW W : /8 GEAR RANGE
#t : 19964
#2 FLOOR mR: CISA SN: 3599 1 9065
. . |
R TYPE 7IG

350 TON 16

A

RSYachine Wf Bushings

1.
#1 PUMP
pir
52405 SN:
D52404
58340
D52410 G
BS2408 G
DS2407
bBS52406 G

#1
#2

#1 é
#1 CENTRIFUGAL PUMP 5" X 6 "X12"
BAKER

WB 1HO0032A01

MCM

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 16 of 61
Patriot Drlg.Co Rig ¥ 4 Inventory

Bottom Dog House- 40 LX 710 WwxegrT « Mig 2 4

Water Tanks-#1-SN-6114 42'6" Long 107° Tal - #9
#2~-SN-6221 42'6"Long 10 7"Tall- A*9

# 1 Water Pump- SN- 3787- 2X3 MCM Series 1 78[ RH} 11’ Impellar

Electric Motar- SN- 20502240371

# 2 Water Pump- SN-3786-2X3 MCM Series T78{ RH] 14" Impetlar

Electric Motor- SN- 20502210366 :

Light Plant House-48' LX 12).WX942'T ~ Kis 4

# 1 Light Plant Engine- C15- SN- JRE0O379

# 1 Generator- Leroy Somer- SN- CA2L 8095

# 2 Light Plant Engine- C15- SN- JREOO385

# 2 Generator- Leray Somer-SN- CA2L5087

Cutler Hammer Transformer. SN- JOSG00893 480V 3Phase Series B

Eaton Cutler Hammer Freedom Series 2400 Motor Contro! Center

3- Sulteases- # 1-40'S"L X38 WX TT #2. 4ULXOWXUT #3-20LXOWKIT

x46.

      

eGo HaG i Toole-Fupe 20 ation OO Cah ee te ae ha eS
Electric Motor- Model O201GEP3E256T Frame- 256T .
Remote Closing Unit- Model# T-80-5 SN- 3223 US Oil Tools Type 80 - “9 2
Top Dog House- 30' 4" L X 10' 2" WX 10° BY T

DrawWorks- National 80-8- SN- T-3037

Hydromatic- D&H Rig #127050 No SN Readable

Substructure- 48’ 6" Long x 29' 2" wide x 8 Overall Height

9' 4" To Rotary Table Rotary Floor 9' 2" High

Pony Subs- 48° 8" Long x 7’ 2” Wida x 12' Gverail Height

Outside Pin Plates- 8! 8" Wide KB-23' +.

Rotary Table- SJ Petrofeum Machine Co. SN- 30040403 SJ Petro ZP 275
93.7" Long x 66.14" Wide x 27" High 27 1/2" Opening

Compound- Rig Tech- RT-80 No Id Plate

Compound Air Compressor- Quincy 390L- SN- 20080128-0044

Wirelina Machine- Mfg. By Inter American Oil Works ine.

Model # 1600 [D#6431 SN- 1800-092

4 SOOO ole ts Aron mee eaater SNe

SHP Modelt 25DT-TE SN- 05

   
 

    
 

 

008

    
      

Electric Motor- 460V 3Phase 2

Overall Length- 13° 8" Hook Length- 7' 6"
Swivel- Ideco TruLine 400 Ton SN- 59
Derrick- Width 21" Height 147* 600,000 LLB. Rating MFG. By LC Moore

Grown- Fastine Sheave- 57” Cluster Sheaves- 42" Block's Sheave- 50"

Bridal Line- 1 3/8" Short Side- 1414! Long Side- 124

# 1 Floor Engine- C-18 SN- WJHO0532 Torque Convertor- Mfg. By Oil Works SN- 1375
# 2 Floor Engine- C-18 SN- WJHO0512 Torque Convertor-Mfg. By Oil Works SN- 4374
Pits- 40° Long x 8' Wide x 8 Tall - 2 Pits

 

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 17 of 61
4 Set's of step's going up to the rig floor
Mud Mixing Pump's on Suction Pit

#1 Mud Mixing Pump- Mission Magnum 6x5x11" SN-M83525 Electric Motor- CO504250069

#2 Mud Mixing Pump- Mission Magnurn 6x5x11" SN. M83524 Electric Motor- 00508120019
Mud Mixing Pump's On Shale Pit

#1 Mud Mixing Pump- MCM Pump 5x8xi1" ID# - 1593 MEG. By OilWarks tne.

#1 Mud Mixing Pum p-. Electric Motor- SN- C05004280176

#2 Mud Mixing Pump- MCM Pump 5x6x11" ID#-NO TAG MFG. By OilWorks Inc.

# 2 Mud Mixing Pump- Electric Motor- SN- 60508120044

Suction Pit { Pit Stirrers }

# 1 Stirrer Modeli# - Pit Boss ID} - 1529 MFG.- OllWork's Ele,Motor- SN- SKWiN4 153

# 2 Stirrer Model# - Pit Boss [D#- 1832 MFG.- OilWork’s Ele. Motor- Baldor SN- F0507256092
# 3 Stirrer Model# - Pit Boss ID# - 1524 MFG.- OilWork's Ele. Motor- Baldor- SN- F0507256092
Shale Pit | Pit Stirrers }

# 4 Pit Stirrer Model# - Pit Boss ID# - 1531 MEG. - OilWork's Ele. Motor- SN- SN- EQ 0565: 55355006
# 5 Pit Stier Modai# - Pit Boss ID - No Tag MFG.- OjlWork's Ele. Motor SN- 7FW007612

Q~ Shale Shaker- MFG. By Swaco- Mongoose PT SN- MPM-0303

1-Choke Manifold - 4" x 5000#

3 Set's of step’s going up to the steal! pit’s

Mud House and 2- Stand's for the house to set on.

Mud House- 40' 4" Long x 10! 2" Wide x 8'9" Tail

1 Set of step's going to Mud House

Pipe Racks- 6 Sets

Tongs- MFG. by WTM- Type B

Dritf Pipe Stips-2 Sets 2- Sets Dc Slips 2- Collar Clamps

2-Catwalks 1-V-Door 4- Tootstide 1- Headache Rack for crown
Numerous XO Subs 1- Dart Valve 2- TIW Valves 1-Upper Kellay Valve
1-5 1/4" Hex Kelley 1- Set Varco Kelley Drive Bushing's Kelly is 50! Long
4- Junk box
1- Spool of Drilling Line- 1 4/4 x 5000'

 

 
 

   

  

Sees

Pipe Spinners- Spinmaster Model 550A SN- 162 -

Hydraulic Unit for Pipe Spinners Model# 550PP sn- WWW -

7- Double Ram MFG. By Townsend- 13 5/8 5000# Ram Type 70

1- Hydril MFG, By Townsend- 13 5/8 5000#

1~ 60" Spacer Spool- 13 5/8 5000# 1- 24" Mud Gross- 13 5/8 50C0#

T- 4" 5000# Hydraulic Valve 1-4" 5000# Manual Vatve 2.9" 5000# Valves 1-2" 5000# Gheck Valve

   
   

  

Sage Femiatcts vere eet terrteritt pretty 3
ret tairhes 5 pater gt fen Sar ve eee i

 

  

2- Suitcases for 1" Lines on Accumulator 40! Long

 

. . 1
Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 18 of 6
PATRIOT RIG 4 FILTER LIST

#1 FLOOR ENGINE: C-18 CATERPILLAR SERIAL# WJH00532
#2 FLOOR ENGINE: C-18 CATERPILLAR SERIAL# WJHO00512

OIL FILTERS: BALDWIN B99 2 EACH
FUEL FILTERS: CAT 326-1643 1 EACH BALDWIN BF7587 1 EACH
AIR FILTERS: BALDWIN RS3700 1EACH BALDWIN RS3701 1 EACH

#1 PUMP ENGINE: 3508 CATERPILLAR SERIAL# CBB0Q0448
#2 PUMP ENGINE: 3508 CATERPILLAR SERIAL# CBB00449

OIL FILTERS: BALDWIN P7003 3 EACH
FUEL FILTERS: BALDWIN PF7655: 5 EFACH
AIR FILTERS: BALDWIN PA2653 2 EACH

-

#1 GENERATOR: C-15 CATERPILLAR SERIAL# JRE00379
#2 GENERATOR: C-15 CATERPILLAR SERIAL# JREGO335

OIL FILTERS: BALDWIN B99 1 EACH
FUEL FILTERS: CAT 326-1643 1 EACH
AIR FILTERS: BALDWIN RS3514 1 EACH BALDWIN RS3515 1 EACH

Yer : Zé

BET / Me Aull ih
wee fy | fe is eas Brldwin 2
apg ot . Por, fey if S 74 : ,
“! - a} , o hire PllCas EAs dipa 2.
qo LV ? 4 Fut Page St
ae am af
TP Be

{ , wood
BP Ya Fall

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 19 of 61
Chinese Pump (MP10) Emsco F-1000

Liners:

6 1/2"... 05495650HpP
6" ee 05495600HP
5 1/2"----0549555Q pp
BY ete 05495500HpP

4 1/2" --- 05495450Hp

Springs: 055413371
Valves: 060152808
Seats: 061102653
Piston Rod: 1551702
Pony Rod: 07913070
Rod Clamp: PP601000

Pistons:

011163827

011103629
011103132
011103033
011102928

Gaskets:
Valve Cap: 07916740
Cyl. Head: 07918282
Liner: 07918282
Suction: 442 O-Ring
Discharge: 241 O-Ring

 

 

as
i
i

ho 5 lrventory

Moses Lee C. Moore -2o0LemM (sy T3787)
Length YTrael | Cot4 -158.053-13
Legnt (4a ) Total Ob~18- JoI3
[Width ? Crom ( &

A-Leq (aa )

Substruct ¢ Box Sub QUH (E51. Setback 504k OEM IDS)
Len ath C48 ) Lowe Leng Ly (49) ) Top

Loidth C13" ) Sub ith (7,3 ; Sub
Height (Ra Height € 1a"

Fotol Stacked Hei ght ( a4")

( Cot3 - Tb$ 053- }3) Ob-18-90!3

Blocks: BREWSTER 500 TeN
Hook: Type"H' 4-500

| Bwiel' SLQIS-3 @

Top Deg house !

   

 

width (10.9) Heidt (9-T) Length (30.3)

 

 

Case 19-11904-j7_ Doc8 _ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 21 of 61
 

 

 

: (Soot
(Drawwocks National G0 -B (RecA) ) C200 Ap)
Heighh (10. b (25,3968 Deum)
borat CI” ! (4v’ Broke rims)
Leng th (Ale 5 — Cth Mes (Not ional Dy tA -Flex Xe C lutehes)
FEM HIE CIB Tags 0 195-100.
WSHO85OA@ 8575 (1856)
he
_ mtascis . Toegt C- 195-100 |
| WBH Gnas Hot (5GxL)
OlaT?
Compressor Compound ® Sf N C Nowe)
(Quincy SIO)
. Hodo-mokie ¢ Us! Hadromatic. wo Tapeh Over Ramming (deh

Shikter Riag Lala T- pb
| Bose OR. Cdeh( bd 108- DY Type’

(1 K- e689
| Conpouod nto? LQTBO Retoce: ZP-275 Ser” Ave Sol
4 Spy Chone? Gear Ratio 3.67 27%"
re 2 Weight 13,650

be ee oo , Weight Capacity-F50Ten

 

Case 19-11904-i)7_ Doc 8. Filed 08/22/19 Entered 08/22/19 12:46:11 Page 22 of 61
[Donptl R3-FlboO (sw RS11-002)
Length( 4p)
[width leo ?
Heyht CIA.4 ?

mek? 3518, (1nF00398)_-

 

a

Case-19.11904.i7.. Doc 28 Filed. 08/22/19 Entered 08/22/19 12:46:11 Page 23 of 61
—_,

Hump Contin tal Emero EB-1300
lergthl YAY ) SNL 55)

lWweathC le )

Hert (j2.0 )

Pm#a. 351A CLIFOOIOL)

 

Se-49-44904-i17... Doc-8-__ Filed 08/22/19. Entered 08/22/19.12:46:11 Page 24 of 61
‘
t

Genblouse |
Lv (&)

[bsidth GO*)
Height CA" )

obo -PLZ.003 26.
Gen Sek #L C-15 (ew: WROGAD )

| Geneentors Sn TZLOI143
. YBO
a 303- TUS

Gen Se#2 C-15 (gw: See 0035b)

 

Geneeadorshh 5 NF ZER 04377 GD
4180 Ks
310 ~ ble

Zz

Trans Kemee) ( utfee Hanmeie

Le -

A, Compressor $
HID ES Cuchs (ihdel R98 30) x lore 1a00e4)

2. EBEIIN ( Gardnee Djenee)& 118033
GU $1645

 

 

 

Gase-19-11904.i7 Doc-8—Filed 08/22/19. Entered 08/22/19 12:46:11 Page 25 of 61
(Mud System 1200 bbl “Totok Held
1000 bh! Working
lactanks : > OD ft hong Each Tank IAF width
BBS 2.64 Height
Shakes’ F fuid Syotem 5000 Secies motion shoker’ 5
epanel HI (sw) U502 (E5009 BAX-1A) 500 epries
Hass) 9075 (B¥Y-12.) 5000 secies
(CH) SKLXV\ Mixing Pimps

 

ud house's o

Length ( L{5' )
twouth 10.0)
Heat (7.6 )

Pe

Qstord (Beth ) (QVvV? 3)

OLL Lubstec £45 Benelontaned

 

 

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 26 of 61
Ix’ 4a

Woter Tmnkta
xx 4a

LWJotec Yemps?
_ Hl sw gma (RH ax3xID

 

#2Q sw-4eT7 (RY Qv3xil)

[Ports House 5
luidth V4
Height h 9.2
length’ Gat”

=

 

 

 

se-19-119047_Doc 8Filed.08/22/19_. Entered 08/22/19 12:46:11 Page 27 of 61
| Blow out Preventoc's _
h ypeill I3% XD0OOps! (ue \
Dove Rams 13% ¢ XK 50D psi ( 3" >

Mud Croso (13% x 5030 psi ww / Qre|" X 5000 psi outles ag)
_ Dei spoel 13% x 500003 (LO").

| Koomen Unik’, G§laten “Type BO.
Height C10)

with CP

(C3) -Sets of Proe Rock's
Dail pe. CBOUSt X-95,
2.X-H

(O)st 6-105
[Deill Collars 113-8" LS eo

QD: bo 42 Kel.

|Ldiae [doe Ltnit ¢ ADALET

lew: XCE Ovl2Qo] NY

 

4 Aad, 4 =, oS. i IL i. Le rool . 2
Case t9-11904777 Doc 8 Fret 838/22449— Entered 68/22449-42:46-
t
¥
i
i
‘
é

Pusher Shock (Trailer house) Skid mount

 

 

IOxIOx 50°

. TTeansformae rtalle > Fevers! Pacific
(Monn) 368
{sees Mo
CobslegNio. TUTTSE ,

 

 

sett ong

 

es +

 

 

 

Casé 19-T1904-]7~ Doc 8 Filed U8i221ts Entered 88/22/49 42:46:11 Page 29 of 61
Debtor name
United States Bankruptcy Court for the:

Case number (if known)

19-11904

Patriot Drilling, LLC, a Nevada Limited Liability Company

DISTRICT OF NEW MEXICO

 

 

 

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
C] No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

claim, list the creditor separately for each claim.

E Yes. Fill in all of the information below.
List Creditors Who Have Secured Claims

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured

 

 

 

 

 

Column A

Amount of claim

CO Check if this is an
amended filing

12/15

Column 8

Value of collateral
that supports this

 

 

 

 

 

 

 

 

Do noi deduct the value claim
of collateral,
24 First American Bank of
| Artesia Describe debtor's property that is subject to a lien $5,159,121.00 $724,402.00
Crediter's Name Equipment - Rigs 1, 2 & 4 and Inventory
2210 West Pierce St.
Carisbad, NM 88220
Creditor’s mailing address Describe the jien
Is the creditor an insider or related party?
Hl No
Creditors email address, if known ma} Yes
ls anyone else liable on this claim?
Date debt was incurred EJ Ne
BB ves, Fill out Schedule H: Codebiors (Official Form 206H)}
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check alt that apply
E ato 0 Contingent
Cl ves. Specify each creditor, O Uniiquidated
including this creditor and its relative C1 Disputed
priority.
2.2 | J.C. Gray Trust Describe debtor's property that is subject to a lien $1,099,493.00 $190,060.00

 

 

Creditors Name

c/o Rusty Smith and Raye
Miller

2210 West Pierce St.
Carlsbad, NM 88220

Creditors mailing address

 

Equipment - Rig 5

 

Describe fhe lien

 

 

Creditor’s email address, if known

Date debt was incurred

Last 4 digits of account number

 

Do multiple creditors have an
interest in the same property?

Official Form 206D

Software Corral (c) OTe Best Case.

ase 19-11904-]7

Is the creditor an insider or related party?
EE No
CO ves

ls anyone else liable on this claim?
Hno
Cl Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check ail that apply

Schedule D: Creditors Who Have Claims Secured by Property

LC - www. bestcase.com

Doc 8 Filed 08/22/19 Entered 08/22/19 12:46:11 Page 30 of 61

page 1 of 2
Best Case Bankruptcy
Patriot Drilling, LLC, a Nevada Limited Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Company Case number (iknow) 19-11904
Name
HI No C1 Contingent
C] Yes. Specify each creditor, CI unliquidated
including this creditor and its relative [] Disputed
priority.
[2.3 T.L. Chandler Trust Describe debtor's property that is subject to a lien $1,099,493.00 $190,000.00
Grediter's Name Equipment - Rig 5
clo Rusty Smith and Raye
Miller
2210 West Pierce St
Carlsbad, NM 88220
Creditors mailing address Describe the lien
Is the creditor an insider or related party?
Hino
Creditor's email address, if known UO yes
Is anyone else fiable on this claim?
Date debt was incurred Bn
C1 yes. Fill out Schedule H: Codebtors (Official Form 206H)}
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Bi No oO Contingent
CZ Yes. Specify each creditor, O unliquidated
including this creditor and its relative TI pisputed
priority.
$7,358,107.0
3. Total of the dollar amounts from Part 7, Column A, including the amounts from the Additional Page, If any. 0

List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
On which line in Part 1 did
you enter the related creditor?

Official Form 206D

Software cone

Name and address

 

 

 

 

James Askew
Askew & Mazel, LLC

1122 Central Ave. SW, Ste., 1

Albuquerque, NM 87102

nt (c) 1996-2019 Best Case, LI.C - www.bestcase.com

ase 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 31 of 61

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Last 4 digits of
account number for
this entity

page 2 of 2

Best Case Bankruptcy
 
 

Aa eee un cu tee

Debtername Patriot Drilling, LLC, a Nevada Limited Liability Company

 

United States Bankruptcy Court for the: DISTRICT OF NEW MEXICO

 

Case number {ifknown) 19-11904

 

CJ Check if this is an
amended filing

 

Official Form 206E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims 42/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B} and on Schedule G: Executory Contracts and Unexpired Leases (Official) Form 206G)}, Number the entries in Parts 1 and
2 in the boxes on the left. lf more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

CO No. Go to Part 2.

El Yes. Go to line 2.

2. List in alphabetical order al] creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

 

 

Total claim Priority amount
Priority creditor's name and mailing address As of the petition filing date, the claim is: $0.00 $0.00
Eddy County Tax Assessor Check ail that apply.
602 S. 1st St. (1 Contingent
Artesia, NM 88210 0 unliquidated
E] Disputed
Date or dates debt was incurred Basis for the claim:
NOTICE PURPOSES ONLY
Last 4 digits of account number is the claim subject to offset?
Specify Code subsection of PRIORITY EA no
unsecured claim: 11 U.S.C. § 507(a} (8}
C yes
Prierity creditaz’s name and rnailing address As of the petition filing date, the claim is: $0.00 $0.00
Internal Revenue Service Check ail that apply.

Special Procedures - Insolvency
P.O. Box 7346
Philadelphia, PA 19101-7346

 

Date or dates debt was incurred

11 contingent
0 unliquidated
(7 Disputed

Basis for the claim:

NOTICE PURPOSES ONLY

 

Last 4 digits of account number

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507(a) (8)

Is the claim subject tc offset?
Eno
TD Yes

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 1 of 75

Sofware COPA S TO OCA |7 “HOE "Filed 08/22/19 Entered 68722/19 12:46:11 Page 32 of Sf"
Patriot Drilling, LLC, a Nevada Limited Liability

 

 

19-11904

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Company Case number (if known}
Name
Priority creditor's name and mailing address As of the petition filing date, the claim is: $0.00 $0.00
Lea County Appraisal District Check aif that apply.
100 N. Main Ave., Suite 2 C Contingent
Lovington, NM 88260 Co Unkquidated
1 Disputed
Date or dates debt was incurred Basis for the claim:
NOTICE PURPOSES ONLY
Last 4 digits of account number ls the claim subject to offset?
Specify Code subsection of PRIORITY I No
unsecured claim: 71 U.S.C. § 507 (a) (8}
C1 yes
Priority creditor's name and mailing addzess As of the petition filing date, the claim is: $0.00 $0.00
Midland County Appraisal District Check all that apply.
P.O. Box 908002 CL] Contingent
Midland, TX 79708-0002 D7 unliquidated
DO pisputea
Daie or dates debt was incurred Basis for the claim:
NOTICE PURPOSES ONLY
Last 4 digits of account number Is the claim subject ie offset?
Specify Code subsection of PRIORITY Ei No
unsecured claim: 11 U.S.C. § 507{a) (8)
Cl Yes
Priority creditor's name and mailing address As of the petition filing date, the claim is: $0.00 $0.00
New Mexico Attorney General Check all that apply.
Bankruptcy Section D1 contingent
201 Third Street NW, Suite 300 0 unliquidated
Albuquerque, NM 87102-2368 DO Disputed
Date or dates debt was incurred Basis for the claim:
NOTICE PURPOSES ONLY
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Bl no
unsecured claim: 11 U.S.C, § 507 (a) (8)
0 ves
Priority creditor's name and mailing address As of the petition filing date, the claim is: $133,015.51 $133,015.51
New MexicoTaxation & Revenue Check all that apply.
Department O Contingent
P.O. Box 5557 CD unliquidated
Santa Fe, NM 87502-5557 C3 Disputed
Date cr dates cebt was incurred Basis for the claim:
Taxes
Last 4 digits of account nuraber Is the claim subject to offset?
Specify Code subsection of PRIORITY Mino
unsecured claim: 11 U.S.C. § 507(a) (8)
C1 Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 15

Setters CoP OTS TUOS 7 “HSCS” Filed 08/22/19 Entered 08/22/19 12:46:11 Page 33 of Bf" """"™
Patriot Drilling, LLC, a Nevada Limited Liability

 

 

19-11904

 

 

 

 

 

 

 

 

Debtor Company Case number {if xnown)
Name
Priority creditor's name and mailing address As of the petition fling date, the claim is: $0.00 $0.00
Texas Comptroller of Public Check ait that apply.
Accounts Oo Contingent
Revenue Accounting Division/BK [] unliquidated
Section Disputed
P.O. Box 43528
Austin, TX 78711-3528
Date or dates debt was incurred Basis for the claim:
NOTICE PURPOSES ONLY
Last 4 digits of accaunt number Is the claim subject to cffset?
Specify Code subsection of PRIORITY EB No
unsecured claim: 11 U.S.C. § 507{a) (8)
C1 Yes
Priority creditor's name and maiting address As of the petition filing date, the claim is: $0.00 $0.00
U.S. Attorney's Office Check all that apply.
District of New Mexico CJ Contingent
P.O. Box 607 1] untiquidated
Albuquerque, NM 87103 C1 Disputed
Date or dates debi was incurred Basis for the claim:
NOTICE PURPOSES ONLY
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY HA no
unsecured claim: 11 U.S.C. § 507(a} (8}
Cl Yes
Priority creditor's name and mailing address As of the petition filing date, the claim is: $0.00 $0.00

U.S. Trustee's Office
421 Gold Ave., SW, Suite 112
Albuquerque, NM 87102

 

Date or dates debt was incurred

Check all that apply.
0 contingent

CI unliquidated

CO Disputed

Basis for the claim:

NOTICE PURPOSES ONLY

 

 

Last 4 digits of account number

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507(a) (8)

Is the claim subject to offset?
Bi no
C] Yes

 

 

a List All Creditors with NONPRIORITY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. if the debtor has more than 6 creditors with nonpriority unsecured claims, fill

out and attach the Additional Page of Part 2.

Amount of claim

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $500.00
4 Elements Welding & Fabrication C Contingent
§212 Sierra Vista Dr. C7 untiquidated
Carlsbad, NM 88220 CO disputed
Date(s) debt was incurred __ Basis for the claim: Trade Vendor
Last 4 digits of account number __
Is the claim subject to offset? BE No OO yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 15

Sormare corre 19-11904-]7 "Doc 8 Filed 08/22/19 Entered 08/22/19 12:46:11 Page 34 of 6f

ase Bankruptcy
Patriot Drilling, LLC, a Nevada Limited Liability

Debfor Company

Name

Case number (i known) 19-11904

 

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $51,587.47
American Express D1 Contingent
P.O. Box 650448 [] unliquidated
Dallas, TX 75265 1 Disputed
Date(s) debt was incurred __ Basis for the claim: Credit Card
Last 4 digits of account number 1003
Is the claim subject to offset? Hl no (1 yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $460.40
American Medical Group, Inc. Fi contingent
2410 N. Fowler C1 unliquidated
Hobbs, NM 88240 C] Disputed
Date(s) debt was incurred _ Basis for the claim:_Trade Vendor
Last 4 digits of account number __
Is the claim subject to offset? Hino Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $875.81
Artesia Ford Sales, Inc. 2 Contingent
300 N. 1st St. 2 unliquidated
Artesia, NM 88210 C1 Disputed
Date(s) debt was incurred _ Basis forthe claim: Trade Vendor
Last 4 digits of account number _
Is the claim subject to offset? Bino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $640.88
Austin Properties & Logistics, LLC C1 Contingent
4008 N. Grimes, #204 O1 unliquidated
Hobbs, NM 88240 C] Disputed
Date(s} debt was incurred __ Basis forthe claim: Trade Vendor
Last 4 digits of account number __
Is the claim subject to offset? Hino [ves
3.6 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check av that apply. $467.50
B.O.P. Ram-Block & Iron Rentals, Inc. C] contingent
P.O. Box 872 2 unliquidated
Weatherford, OK 73096 (1 pisputed
Date(s) debt was incurred __ Basis forthe claim: Trade Vendor
Last 4 digits of account number_PD8
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ali that apply. $14,327.41
BDS Enterprises, LLC CO Contingent
2510 Mone Vista CI untiquidated
Hobbs, NM 88240 O pisputed
Date(s) debt was incurred _ Basis for the claim: Trade Vendor
Last 4 digits of account number __
ts the claim subject to offset? Mino Cyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aff that apply. $275.49
Bell Technologies, LLC CJ Contingent
9135 Spring Branch Dr., Ste. 204 0 unliquidated
Houston, TX 77080 DF disputed
Date(s} debt was incurred __ Basis forthe claim: Trade Vendor
Last 4 digits of account number _
Is the claim subject to offset? Bino Dives
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4of 15

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

ase 19- 904-]7 Doc 8 Filed 08/22/19 Entered 08/22/19 12:46:11 Page 35 of 6

t on Bankruptcy
Patriot Driling, LLC, a Nevada Limited Liability

Debtor Company

Case number (if known) 19-11904

 

 

 

 

 

 

 

 

 

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $995.56
Blair Tool C4) contingent
P.O. Box 160 2 unliquidated
Hobbs, NM 88241 D Disputed
Date(s) debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number _
{s the claim subject to offset? Hyo O Yes
3.10 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aff that apply. $2,890.00
Blue Energy Service, LLC C Contingent
P.O. Box 904 O Unliquidated
Big Spring, TX 79721 CI pisputed
Date(s) debt was incurred _ Basis for the claim: Trade Vendor
Last 4 digits of account number _
Is the claim subject to offset? Hino (yes
3.11 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $203,308.88
Bridges Equipment, Ltd. 0 contingent
P.O, Box 11335 2 unliquidated
Odessa, TX 79760 C1 pisputed
Date(s) debt was incurred _ Basis for the claim: Trade Vendor
Last 4 digits of account number _
Is the claim subject to offset? Hl No EJ Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all thet apply. $46,925.00
Britt Trucking Ca., Inc. ©) Contingent
P.O. Box 707 C1 Untiquidated
Lamesa, TX 79331 C] Disputed
Date(s) debt was incurred _ Basis for the claim: Trade Vendor
Last 4 digits of account number __
is the claim subject to offset? HZ no O ves
3.73 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check alt that apply. $34,086.00
Bull Rogers, Inc. C1 Contingent
P.O. Box 2525 C) valiquidatea
Hobbs, NM 886241 1 disputed
Date(s) debt was incurred _ Basis for the claim: Trade Vendor
Last 4 digits of account number 1645
— is the claim subject to offset? HE No D1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the clatm is: Check aif that apply. $69,951.03
Butch's Rat Hole & Anchor Service, Inc. Fi contingent
P.O. Box 1323 FE) unliquidated
Levelland, TX 79336 C pisputed
Date(s) debt was incurred _ Basis forthe claim: Trade Vendor
Last 4 digits of account number _
ls the claim subject to offset? Ml wo OC] Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply, $2,400.00
C&5 String Up Services, Inc. CO Contingent
P.O. Box 78 C unliquidated
Deville, LA 71328 [] Disputed
Date(s) debt was incurred _ Basis for the claim: Trade Vendor
Last 4 digits of account number
is the claim subject to offset? Eno Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 15

see ome 19-11904-}7 Doc 8 Filed 08/22/19 Entered 08/22/19 12:46:11 Page 36 of 6f

ase Bankruptcy
Patriot Drilling, LLC, a Nevada Limited Liability

Debtor Company

Case number (if knows) 19-11904

 

 

 

 

 

 

 

 

 

Name
3.18 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. $2,476.82
Carisbad Medical Center 1 contingent
2430 W. Pierce 0D unliquidated
Carlsbad, NM 88220 CI Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _0604 7
ls the claim subject to offset? FA No (1 ves
3.17 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $490.00
Carrasco's Roustabout Service, Inc. C1 contingent
P.O. Box 275 0 untiquidated
Denver City, TX 79323 C] Disputed
Date(s} debt was incurred _ Basis for the claim: Trade Vendor
Last 4 digits of account number _
is the claim subject to offset? Hi No [1 ves
3.18 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Checé aii that apply. $8,459.04
Cisco Equipment CO contingent
1706 ‘Ist St. C3 unliquidated
Artesia, NM 88210 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: Trade Vendor
Last 4 digits of account number 0038
Is the claim subject to offset? Mno O ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $30,493.46
Closed Loop Specialties, LLC E] Contingent
P.O. Box 2076 CI unliquidated
Carisbad, NM 88221 disputed
Date(s) debt was incurred _ Basis forthe claim: Trade Vendor
Last 4 digits of account number __
Is the claim subject to offset? Hino Cl yes
3.20 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $32,069.20
Connection Inspection and Services CO Contingent
P.O, Box 1201 0 untiquidated
Hobbs, NM 88240 O Disputed
Date(s} debt was incurred __ Basis forthe claim: Trade Vendor
Last 4 digits of account number _
Is the claim subject to offset? Mino Oves
3.21 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $10,687.38
Corrosion, Ltd. CO contingent
4321 SCR 1290 CI unliquidated
Odessa, TX 79765 1 pisputed
Date(s) debt was incurred _ Basis forthe claim: Trade Vendor
Last 4 digits of account number _ . .
Is the claim subject to offset? Hl no C1 ves
3.22 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $793.80
Cutter Drilling Systems, LLC C1 contingent
P.O, Box 4458 1 untiquidated
Houston, TX 77210 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: Trade Vendor
Last 4 digits of account number _ , ;
Is the claim subject to offset? Mb No C1 yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 15
Software Copyright {c) 1996-2019 Best Case, LLO - bestcase.com_. Best Case Bankruptcy
Case TO T1O64-|7 “Hoc 8 "Filed 08/22/19 Entered 08/22/19 12:46:11 Page 37 of 61
Patriot Drilling, LLC, a Nevada Limited Liability

Debtor Company

Case number (ifknown) 19-11904

 

 

 

 

 

 

 

 

 

Name
3,23 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $46,302.52
DC Sales, LLC E1 contingent
P.O. Box 2307 £1 unliquidated
Hobbs, NM 88241 3 Disputed
Date(s) debt was incurred __ Basis forthe claim: Trade debt
Last 4 digits of account number _
Is the claim subject to offset? HI No 1 Yes
3.24 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $500,000.00
Dig'em Deep, Ltd Ci Contingent
2600 Mockingbird Lane Oi unliquidated
Midland, TX 79701 O pisputed
Date(s) debt was incurred __ Basis for the claim: Loan to Company
Last 4 digits of account number _
Is the claim subject to offset? WA No (Cl ves
Nonpricrity creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $3,008.64
EYM & Associates, LLC CO Contingent
112 E. Palace Ave. DO unliquidated
Hobbs, NM 88240 C] Disputed
Date(s) debt was incurred __ Basis for the claim: Trade debt
Last 4 digits of account number _
is the claim subject to offset? MENo [J Yes
3.26 | Nonpriority creditor's name and mailing address As of the petition filing date, fhe claim is: Check aif that apply. $13,568.68
Fishing Tool Crystin D contingent
P.O. Box 14314 1 uniiquidated
Odessa, TX 79768 O Disputed
Date(s) debt was Incurred _ Basis for the claim: Trade debt
Last 4 digits of account number _
Is the claim subject to offset? HA No C1] ves
3.27 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $10,768.58
Fitz Torque Convertors, Inc. U1 contingent
P.O. Box 3907 0 unliquidated
Odessa, TX 79760 C] Disputed
Date(s) debt was incurred __ Basis forthe claim: Trade debt
Last 4 digits of account number _
is the claim subject to offset? Eno Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Cheek aif that apply. $20,376.00
Frank Cusimano, Ill O contingent
717 Delano St. 0 unliquidated
Houston, TX 77003 2 pisputed
Date(s) debt was incurred _ Basis for the claim: Loan to Company
Last 4 digits of account number _
Is the claina subject to offset? Bno Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $5,629.00
Gearhart Companies, Inc. C contingent
8805 Forum Way D3 unliquidated
Fort Worth, TX 76140 (1 Disputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number _
Is fhe claim subject to offset? Bno O ves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 15

Sofware Cope TOTO? “BSCE Filed 08/22/19 Entered 08/22/19 12:46:11 Page 38 of 6'f° ="
Patriot Drilling, LLC, a Nevada Limited Liability

Debtor Company

Case number (it known) 49-117904

 

 

Name

 

 

 

 

 

 

 

[3.30] Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $9,044.85
General Machine and Supply, Inc. CO contingent
P.O. Box 2249 [] unliquidated
Odessa, TX 79760 CI Disputed
Date(s) debt was incurred __ Basis for the claim: Trade debt
Last 4 digits of account number _
fs the claim subject to offset? BBno Dyes
3.31 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $4,119.07
George Andrie and Associates, Inc. Ci Contingent
4525 Lakeshore Dr. C1 Untiquidated
Waco, TX 76710 (1 disputed
Date(s) debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number _ .
Is the claim subject to offset? Bno Oyes
3.32 Nonpriority creditor's name and malling address As of the petition filing date, the claim is: Check aif that apply. $2,845.49
Get-A-Grip Supplies, Inc. CI contingent
P.O. Box 3973 D1 unliquidated
Hobbs, NM 88241 Oo Disputed
Date(s) debt was incurred __ Basis forthe claim: Trade debt
Last 4 digits of account number _
Is the claim subject to offset? Hi no C1 ves
3.33 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. $754.34
Got Safety? LLC C1) contingent
P.O. Box 3432 CD unliquidated
Hobbs, NM 88241 [J Disputed
Date(s) debt was incurred __ Basis for the claim: Trade debt
Last 4 digits of account number __
ls the claim subject to offset? Hino Cl ves
3.34 j Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. $3,873.86
H.C. Howell Company 1 contingent
901 W. 59th St. C1 unliquidated
Odessa, TX 79764 CO pisputed
Date(s) debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number _ . .
Is the claim subject to offset? Hino CO yYes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. $722.57
Haarmeyer Electric, Inc. C1 contingent
P.O. Box 478 CO unliquidated
Lovington, NM 88260 CI Disputed
Date(s) debt was incurred _ Basis for the claim; Trade debt
Last 4 digits of account number _ | . g
Is the claim subject to offset? No Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $500.54
Hughes Oilfield Transportation Enc. C1 Contingent
2513 N. Mercury D unliquidated
Odessa, TX 79763 C1 pisputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number _ . .
Is the claim subject to offset? Hi No 0 Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 15

Sotwate Con Arey OOH F “DOCS "Filed 08/22/19 Entered 08/22/19 12:46:11 Page 39 of 61" ""r™
Patriot Drilling, LLC, a Nevada Limited Liability

Debtor Company

Case number (if known) 19-11904

 

 

Name

 

 

 

 

 

 

 

[3.37 _] Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all hat apply. $4,728.13
integrity Directional Services 1 contingent
6320 Southwest Blvd., Suite 220 CI Untiquidated
Fort Worth, TX 76126 CO Disputed
Date(s) debt was incurred __ Basis forthe claim: Trade debt
Last 4 digits of account number _
Is the claim subject to offset? Hino Olves
3.38 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $4,083.19
Integrity Services C1 contingent
P.O. Box 5989 DO unliquidated
Midland, TX 79704 C1 pisputed
Date(s) debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number _
Is the claim subject to offset? Hino E] Yes
3.39 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,201.78
J and N Distribution CO Contingent
P.O, Box 136 CZ unliquidated
Levelland, TX 79336 [i pisputed
Date(s} debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number __
Is the claim subject to offset? Hi no (ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $1,750.00
J&S Enterprises CZ contingent
7400 Roswell Hwy. EC Untiquidated
Artesia, NM 88210 C] Disputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number _ ;
Is the claim subject to offset? Hino Clyes
3.41 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $13,826.79
J&W Services and Equipment Inc. 1 contingent
P.O. Box 11621 C] Unliquidated
Midland, TX 79702 | Disputed
Date(s} debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number __ . ;
Is the claim subject to offset? Mino Oyes
3.42 Nonpriority creditor's name and matling address As of the petition filing date, the claim is: Check aff that apply. $687,1 57.64
JH Oilfield Equipment & Technology C1 Contingent
11433 Brittmoore Park Dr. C1 unliquidated
Houston, TX 77041 C1 Disputed
Date(s) debt was incurred __ Basis forthe claim: Trade debt
Last 4 digits of account number _1795 ,
Is the claim subject to offset? Ml no 1 ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $30,340.00
Man Welding Services, Inc. O contingent
P.O. Box 1541 0 Untiquidated
Lovington, NM 88260 OC Disputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number _ .
Is the claim subject to offset? Mino DO ves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 15

Sree corase 15-11004-)7 “boc $"Filed 08/22/19 Entered 08/22/19 12:46:11 Page 40 of f°"
Patriot Drilling, LLC, a Nevada Limited Liability

Debtor Company

Case number (i known} 19-11904

 

 

Name

 

 

 

Nonpriority erecitor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $1,600.00
Meadow Lark Agency, Inc. C] contingent
P.O. .Box 1541 C unliquidated
Lovington, NM 88260 CO pisputed
Date(s) debt was incurred _ Basis for the claim:_Trade debt
Last 4 digits of account number __
Is the claim subject to offset? Hino C1 ves
[3.45 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $3,719.92
Medley Material Handling C1 contingent
4201 Will Rogers Parkway Ci unliquidated
Oklahoma City, OK 73108-2083 (1 pisputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number
Is the claim subject to offset? Hl No [1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $425.00
Midessa Hotshot & Trucking C contingent
P.O. Box 3148 (Jl unliquidated
Odessa, TX 79760 O pisputed
Date(s) debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number _
is the claim subject to offset? Hino Olves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $7,726.90

Mud King Products, Inc.
45211 Woodham Dr.
Houston, FX 77073

Date{s) debt was incurred __

Last 4 digits of account number _

CO Contingent
CJ unliquidated
Ci disputes

Basis for the claim: Trade debt

Is the claim subject to offset? Hi No oO Yes

 

3.48 Nonpriority creditor's name and mailing address

New Mexico Mutual Casualty Company
5201 Balloon Fiesta Parkway NE
Albuquerque, NM 87103

Date(s) debt was incurred __

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply.
C1 contingent

C1 untiquidated

Oo Disputed

Basis forthe claim: Trade debt
ls the claim subject to offset? Hino Dyes

$227,343.38

 

 

3.49 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $2,810.82
O.A. Moriey Inc. FE contingent
P.O. Box 1101 CO unliquidated
Lovington, NM 88260 LI Disputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number __ .
Is the claim subject to offset? Byno Oves
3.50 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check afi that apply. $10,135.02

OMT Supply, LLC
P.O. Box 60425
Midland, TX 79711

Date(s) debt was incurred __

Last 4 digits of account number _

(J contingent
DF unliquidated
C1 Disputed

Basis forthe claim: Trade debt

Is the claim subject to offset? Eno Oves

 

Official Form 206 E/F

Software Copyright (c) 1996-2019 Bast Case, LC - www,bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 10 of 15

Best Case Bankruptcy

ase 19-1 64-/7 Doc 8 Filed 08/22/19 Entered 08/22/19 12:46:11 Page 41 of 61
Patriot Drilling, LLC, a Nevada Limited Liability

Debtor Company

Case number (it known) 19-11904

 

 

Name

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $68,529.59
Pason Systems USA Corp. C1 Contingent
7701 West Little York, Ste. 800 C1 untiquidated
Houston, TX 77040 7 disputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number __
ls the claim subject to offset? Hino Cres
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check at that apply. $20,606.52
Pecos River Oilfield Services EC Contingent
25 N. Nicholas Rd. 2 untiquidated
Malaga, NM 88263 [J Disputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number _
ls the claim subject to offset? EBino Olves
3.53 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Cheek aif that apply. $95,101.53
Pilot Thomas Logistics, LLC (I contingent
201 N. Rupert St. CY unliquidated
Fort Worth, TX 76107 C1 Disputed
Date(s) debt was incurred __ Basis forthe claim: Trade debt
Last 4 digits of account number 3291
fs the claim subject to offset? Hno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. . $453.95
Portable Rig Welding C1 Contingent
P.O. Box 1200 (J Untiquidated
Hobbs, NM 882414 CO Disputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number _
Is the claim subject to offset? Hino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $40,366.55
Premium Oilfield Technologies ©) contingent
P.O. Box 4458 D1 unliquidated
Houston, TX 77210 1 pisputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number __
Is the claim subject to offset? Hino Oves
3.56 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $31.17
Purchase Power 1 contingent
P.O. Box 856042 C] untiquidated
Louisville, KY 40220 CI disputed
Datefs) debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number _ ; ;
Is the claim subject to offset? Hino Clyes
3.57 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $4,648.93

Reggie's Welding
P.O. Box 734
Artesia, NM 88211

Date(s} debt was incurred __

Last 4 digits of account number _

a) Contingent
(J) unliquidated
CD Disputed

Basis forthe claim: Trade debt

is the claim subject to offset? HZ No LO Yes

 

Official Form 206 E/F

see worse 19-11904-|7 "Doc 8 Filed 08/22/19 Entered 08/22/19 12:46:11 Page 42 of 6

Schedule E/F: Creditors Who Have Unsecured Claims

Page 11 of 15
pase Bankruptcy
Patriot Drilling, LLC, a Nevada Limited Liability

Debtor Company

Name

Case number (it known) 19-11904

 

 

 

 

 

 

 

Texas Fueling Services, Inc.
4220 Laura Koppe Rd.
Houston, TX 77016

Date(s) debt was incurred _

Last 4 digits of account number __

CO contingent
CI Unliquidated
Cc Disputed

Basts forthe claim: Trade debt

ts the claim subject to offset? Hl no O ves

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Gheck ai that apply. $47,009.54
RTO Sales & Leasing, Inc. C contingent
1200 South JBS Parkway DC unliquidated
Odessa, TX 79766 CJ Disputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number __
Is the claim subject to offset? Hl No OO ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all thal apply. $42,148.33
Scarbrough Enterprises, Inc. 0 contingent
P.O. Box 1588 T] untiquidatea
Hobbs, NM 88241 CT pisputed
Date(s) debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number _
Is the claim subject to offset? HA No (C1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $1,032,663.94
Scott Bufford C] Contingent
5025 Mera Vista Circle CO unliquidated
Midland, TX 79705 a Disputed
Date(s) debt was incurred _ Basis for the claim:_Loans to Company
Last 4 digits of account number _
Is the claim subject to offset? Bno O Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $2,352.67
Southwest Oilfield Products, Inc. CO contingent
P.O. Box 732963 CO unliquidatee
Dallas, TX 75373 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number 0366
Is the claim subject to offset? HB no D1 ves
3,62 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $728.88
TADDY Healthcare Services, LLC C] contingent
615 West Mermond 1 untiquidated
Carisbad, NM 88220 O pisputea
Date(s) debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number AG3
is the claim subject to offset? Hl wo OO Yes
3.63 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply, $3,248.74
Tejas Hot Shot Service & Transportation CX Contingent
13808 W. Hwy. 80 E. 0 unliquidated
Odessa, TX 79765 CL Disputed
Date(s} debt was incurred __ Basis forthe claim: Trade debt
Last 4 digits of account number __
Is the claim subject to offset? Ml No Cl ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ali that apply. $12,636.40

 

Page 12 of 15
pe Bankrupicy

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Soma corravse 10-11004-]7 Doc 8 Filed 08/22/19 Entered 08/22/19 12:46:11 Page 43 of 8
Patriot Drilling, LLC, a Nevada Limited Liability

Debtor Com pany
Name
Nonpriority creditor's name and mailing address
TNT Oil Field Supply
710 W. Broadway
Hobbs, NM 88240

Date(s) debt was incurred __

Last 4 digits of account number _

Case number (if known) 19-11904

 

As of the petition filing date, the claim is: Cheek ai that apply.
C1 Contingent

CO unliquidated

OD pisputed

Basis forthe claim: Trade debt

Is the claim subject to offset? Bino Dyes

$41,543.57

 

3.665 | Nonpriority creditor's name and mailing address

Tomahawk Petroleum, LLC
§025 Mera Vista Circle
Midiand, TX 79705

Date(s} debt was incurred __

Last 4 digits of account number __

As of the petition filing date, the claim is: Check alf that apply.
Oo Contingent

2 unliquidated

C] Disputed

Basis for the claim: Loans to Company

Is the claim subject to offset? EA No Cl ves

$1,622,765.00

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $83,924.50
Trend Services CO] contingent
P.O. Box 747 C7 untiquidated
Broussard, LA 70518 CI Disputed
Date(s} debt was incurred _ Basis for the claim:_Trade debt
Last 4 digits of account number 2416
— Is the claim subject to offset? Hl No Ol yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $18,593.03
Ulterra Drilling technologies, L.P. 0 Contingent
P.O. Box 733586 C unliquidated
Dallas, TX 75373 CD Disputed
Date(s) debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number 4460
is the claim subject to offset? Eno Clyes
Nonpriority creditor's name and mailing address 4s of the petition filing date, the claim is: Check aif that apply. $1,500.00
United String Up Company Ci contingent
P.O. Box 52354 CO uniiquidated
Midiand, TX 79710 1 Disputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number __
ls the claim subject to offset? Mino Eyes
3.70 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $17,323.98
Wilbanks Trucking Service, LLC D) centingent
11246 Lovington Hwy. © unliquidated
Artesia, NM 88210 £7 pisputed
Date(s) debt was incurred _ Basis forthe claim: Trade debt
Last 4 digits of account number __
fs the claim subject to offset? Hino Cves
3.71. | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $213,769.00

William Bateman
3613 Jordan Ave.
Midland, TX 79707

Date(s) debt was incurred _

Last 4 digits of account number _

CO Contingent

Oo Untiquidated

OU Disputed

Basis forthe claim: Loan to Company

Is the claim subject to offset? Bno CO ves

 

Official Form 206 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Page 13 of 15

See SBE TOT IUOL-j7 “DOCS "Filed 08/22/19 Entered 08/22/19 12:46:11 Page 44 of Bf*°"""
Patriot Drilling, LLC, a Nevada Limited Liability

 

 

 

 

Debtor Company Case number (it known) 19-11904
Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check at that apply, $23,528.44
WTG Fuels, Inc. D Contingent
P.O. Box 51140 E] Unliquidated
Midiand, TX 79710 ©) Disputed
Date(s) debt was incurred __ Basis for the claim: Trade debt
Last 4 digits of account number 1815
— Is the claim subject to offset? MI No CO] yes
3.73 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $36,117.08
WWL Industries CI] contingent
P.O. Box 4574 D unliquidated
Odessa, TX 79760 I Disputed
Date(s) debt was incurred _ Basis for the claim: Trade debt
Last 4 digits of account number _ ;
Is the claim subject to offset? Hiwo O ves
3.74 ; Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. $5,381.44

ZIA Oilfield Services, LLC
P.O. Box 3975
Hobbs, NM 88241

Date(s) debt was incurred _
Last 4 digits of account number _

CI Contingent
DC unliquidated
C1 Disputed

Basis for the claim: Trade debt

Is the claim subject to offset? Hino [ves

 

 

# List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,

assignees of claims listed above, and attorneys for unsecured creditors.

H no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address

On which line in Parti or Part 2 is the
related creditor (if any) listed?

Last 4 digits of
account number, if
any

 

 

 

 

 

4.1. G. William Fowler, P.C.
3800 East 42nd St., Suite 600 Line 3.72 _
Odessa, TX 79762
C Notlisted. Explain
42 J Christopher Byrd
Chris Byrd Law Line 3.17. _
2631 Bulverde Rd., Suite 105
Bulverde, TX 78163 [4 Not listed. Explain _
43 J Christopher Byrd
Chris Byrd Law Line 3.12 _
2631 Bulverde Rd., Suite 105
Bulverde, TX 78163 OO Notlisted. Exptain
44 John Glover
Sheiness, Glover & Grossman, LLP Line 3.42. _
4544 Post Oak Place Drive, Suite 270 ;
Houston, TX 77027 CI Notlisted. Explain
4.5 New Mexico Taxation & Revenue Department
Bankruptcy Section Line 2.6 _
P.O. Box 8575
Albuquerque, NM 87198 DO Notlisted. Explain.
46 Robin Baird
Law Offices of Robin Baird Line 3.37 _
P.O. Box 5219
Waco, TX 76708 []  Notlisted. Explain

 

Official Form 206 E/F

Software Copyright (c) 1995-2019 Best Case, LLC - www. bestcase.com

ase 19-11904-j7_ Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 45 of 61

Schedule E/F: Creditors Who Have Unsecured Claims

Page 14 of 15
Sest Case Banknuiptey
Patriot Drilling, LLC, a Nevada Limited Liability

Debtor Company Case number (if known) 19-11904

 

Name

Name and mailing address On which line in Partt or Part 2 is the Last 4 digits of

related creditor (if any) listed? account number, if
any
47 Sam Bergman

clo Bergman Law Firm PC Line 3.43 _

901 3rd St. NW, Suite A
11 Notlisted, Explain

Albuquerque, NM 877102

 

Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
“Tétalof claim amounts 255.0%

5a. 133,015.51

5b. + $ 5,568 491.62

  

§a. Total claims from Part 1
5b, Total claims from Part 2

 

5c. Total of Parts 1 and 2
Lines 5a + 5b = 5c. 50. $ 5,701,507.13

 

 

 

Official Form 206 E/F Page 15 of 15
Bast Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com _
ase 19-11904-)7 Docs Filed 08/22/19 Entered 08/22/19 12:46:11 Page 46 of 61

Schedule E/F: Creditors Who Have Unsecured Claims
 
 

GROG con CCU ke cco

 

Debtorname Patriot Drilling, LLC, a Nevada Limited Liability Company

United States Bankruptcy Court forthe: DISTRICT OF NEW MEXICO

 

Case number (ifknown) 49-14904

 

1 Check if this is an
amended filing

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 412/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
C] No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

Ef Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/8).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1, State what the contract or Lease Agreement on

lease is for and the nature of = Office
the debtor's interest

State the term remaining
Franklin Mountain Permian If, LP

List the contract number of any P.O. Box 208216
government contract Dallas, TX 75320-8216

 

 

2.2. State what the contract or Auction Contract
lease is for and the nature of
the debtor's interest

State the term remaining
Permian International Energy Services

 

 

List the contract number of any P.O. Box 3820
government contract Midland, TX 79702
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com Best Case Bankruptcy

ase 19-11904-)7 Docs _ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 47 of 61
au in cS Pictured to ee rr roe 2 an a oe

Debtorname Patriot Drilling, LLC, a Nevada Limited Liability Company

United States Bankruptcy Court forthe: DISTRICT OF NEW MEXICO

 

Case number (ifknown) 4149-11904

 

LJ Check if this is an
amended filing

 

 

Official Form 206H
Schedule H: Your Codebtors 12/18

Be as complete and accurate as possible. if more space is needed, copy the Additional Page, numbering the entries consecutively, Attach the
Additional Page to this page.

1. Do you have any codebtors?

I] No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
EI Yes

2, In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

Column 7: Codebtor Cofumn 2: Creditor
Name Mailing Address Name Check aif schedules
that apply:
2.1 Scott Dufford 5025 Mira Vista Circle First American Bank HD 24
Midland, TX 79705 of Artesia DEF
OG
Official Form 206H Schedule H: Your Codebtors Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

ase 19-11904-)7 Doc8 Filed 08/22/19 Entered 08/22/19 12:46:11 Page 48 of 61
a Roel ieee OMG Tees ene

Debteorname Patriot Drilling, LLC, a Nevada Limited Liability Company

United States Bankruptcy Court forthe: DISTRICT OF NEW MEXICO

 

Case number (if known) 1419-11904

 

C] Check if this is an
amended filing

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

 

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number {if known).

Income

1. Gross revenue from business

 

 

 

DO None.

Identify the beginning and ending dates of the debtor’s fiscal year, Sources of revenue Gross revenue

which may be a calendar year Check ail that apply (before deductions and

exclusions)

For prior year: 3 Operating a business $12,237,596.00

From 1/04/2018 to 12/31/2018 a
Ti other

For year before that: = Operating a business $14,370,426.00

From 1/01/2017 to 12/31/2017 OO
E] Other

For the fiscal year: Pe] Operating a business $1 0,424,250.00

From 1/01/2016 to 12/31/2016 a
C1 Other

 

2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,

and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

None.

Description of sources of revenue Gross revenue from
each source
{before deductions and
exclusions)

List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

QC None.
Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check ail that apply
Official Form 207 Statement of Financial Affairs for Non-Individuats Filing for Bankruptcy page 1
Software Copyright (c} 1995-2019 Best Case, LLG - www.bestcase.com Best Case Bankruptcy

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 49 of 61
Debtor

Patriot Drilling, LLC, a Nevada Limited Liability Company

 

Creditor's Name and Address

3.4. See Attached

Dates

Case number fifknown) 19-41904

Total amount of value

$0.00

 

Reasons for payment or transfer
Check all that apply

C) Secured debt

CO Unsecured loan repayments

C Suppliers or vendors

CO Services

Oi Other__

 

3.2.

Internal Revenue Service

See Attached

Special Procedures - Insolvency

P.O. Box 7346

Philadelphia, PA 19101-7346

$192,846.87

0) Secured debt

Gi Unsecured loan repayments
Ct Suppliers or vendors

CI Services

H Other Tax Payment

 

4, Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

C] None.

Insider's name and address
Relationship to debtor

4.1. Scott Dufford
5025 Mera Vista Circle
Midland, TX 78705
President/CEO

4.2. Scott Dufford
5025 Mera Vista Circle
Midtand, TX 79705
President/CEO

4.3. Leroy Peterson

Vice President
4.4, Leroy Peterson

Vice President

4.5. Scott Dufford
5025 Mera Vista Circle
Midland, TX 79705
President/CEO

46. Scott Dufford
5025 Mera Vista Circle
Midland, TX 79705
President/CEO

4.7. Scott Dufford
5025 Mera Vista Circle
Midland, TX 79705
President/CEO

Official Form 207

Dates

2018

2019

2018

2019

9/4/18

9/28/18

10/16/2018

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

Software Copyright {c) 1996-2019 Best Case, LLC -~ www.bestcase.com

ase 19-11904-)7 Docs _ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 50 of 61

Total amount of value

$43,846.16

$54,807.70

$174,999.76

$100,961.40

$75,000.00

$100,000.00

$200,000.00

Reasons for payment or transfer

Compensation

Compensation

Compensation

Compensation

Payment on loan.

Payment on loan.

Payment on loan.

page 2

Sest Case Bankruptcy
Debtor Patriot Drilling, LLC, a Nevada Limited Liability Company Case number jifknown) 19-11904

5.

 

insider's name and address Dates Total amount of value Reasons for payment or transfer
Relationship to debtor
4.8. Scott Dufford 11/26/18 $50,000.00 Payment on loan.

5025 Mera Vista Circle
Midland, TX 79705
President/CEO

49. Scott Dufford 1f45H19 $300,000.00 Payment on Joan.
5025 Mera Vista Circle
Midland, TX 79705
PresidentiCEO

Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of forecfosure, or returned to the seller. Do not include property listed in line 6.

EA None

Creditor's name and address Describe of the Property Date Vaiue of property

Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

@ None

Creditor's name and address Description of the action creditor took Date action was Amount
taken

Legal Actions or Assignments

7.

8.

Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved

in any capacity—within 1 year before filing this case.

EE None.
Case title Nature of case Court or agency's name and Status of case
Case number address

Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a

receiver, custodian, or other court-appointed officer within 1 year before filing this case.

i None

L202 Certain Gifts and Charitable Contributions

 

 

 

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000
0 None
Recipient's name and address Description of the gifts or contributions Dates given Value
9.1. Charitable Contributions
2017 $5,598.00
Recipients relationship to debtor
Official Form 207 Statement of Financial Affairs for Non-Individuais Filing for Bankruptcy page 3

Sere cree TO-1T064-)7 “HSCS "Filed 08/22/19 Entered 08/22/19 12:46:11 Page 51 of

seetfiase Bankruptcy
Debter Patriot Drilling, LLC, a Nevada Limited Liabitity Company Case number (ifkaown) 19-11904

 

 

GENS Certain Losses

10, All losses from fire, theft, or other casualty within 1 year before filing this case,

Hi None
Description of the property lost and Amount of payments received for the loss Dates of loss Value of property
how the loss occurred lost

If you have received payments to cover the loss, for
example, from insurance, government compensation, or
tort lfability, list the total received.

List unpaid claims on Official Farm 106A/B (Schedule
A/B; Assets — Real and Personal Property}.

GEN Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

1 None.
Who was paid or who received if not money, describe any property transferred Dates Total amount or
the transfer? value
Address

11.4. Mullin Hoard & Brown, L.L.P.
P.O. Box 2585 August,
Lubbock, TX 79408 Attorney Fees 2019 $10,000.00

 

Email or website address
bodeil@mhba.com

 

Who made the payment, if not debtor?
Scott Dufford, PresidentiCEO of
Debtor.

 

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

i None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debter within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs, Include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

[] None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debits paid in exchange was made value
13.1 Scott Dufford
5025 Mera Vista Circle Sold 2013 GMC Yukon (72000 miles} to
Midland, TX 79705 Mr. Dufford August 1, 2019 $21,800.00

 

Relationship to debtor
President/CEO of Debtor

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 52 of 61
Debtor Patriot Drilling, LLC, a Nevada Limited Liability Company Case number (rknown} 19-11904

 

 

 

Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value
13.2. Joe Chumley Sold 2013 Ford F250 Pickup (314587
. miles) to Mr. Chumley August 2, 2019 $6,100.00
Relationship to debtor
Former Employee
13.3 Auction Conducted by
. Superior Auction .
Rigs 3&6 July, 2019 $69,000.00

 

Relationship to debtor

 

 

Previous Locations

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

4 Does not apply

Address Dates of occupancy
From-To

Health Care Bankruptcies
15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:

- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?

EH No. Go to Part 9.
U1 Yes. Fill in the information below.

Facility name and address Nature of the business operation, including type of services If debtor provides meals
the debtor provides and housing, number of
patients in debtor’s care

Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

M@ No.
Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

He No. Go to Part 10.
1 Yes. Does the debtor serve as plan administrator?

GZGRUhE Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 5
Software Copyright (c} 1995-2019 Best Case, LLC - www.bestcase.com___ Best Case Bankruptcy
Case 19-11904-)7 Docs Filed 08/22/19 Entered 08/22/19 12:46:11 Page 53 of 61
Debtor Patriot Drilling, LLC, a Nevada Limited Liability Company Case number (ifknown) 19-11904

18. Closed financial accounts
Within 7 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
cooperatives, associations, and other financial institutions,

i None
Financial Institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, sold, before closing or
moved, or transfer
transferred

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this

case,
EE None
Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

20, Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in

which the debtor does business.

 

CO None

Facility name and address Names of anyone with Description of the contents Do you still
access to it have it?

Storage Yard in Hobbs, New Mexico Scott Dufford Equipment, Inventory and Cl No

1607 S.W. CR Vehicles BH ves

Hobbs, NM 88240

Storage Yard in Artesia, NM Scott Dufford and Angel Equipment, Inventory and C] No

West Main St. Salazar Vehicles Bf ves

Artesia, NM

 

clemeee Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
not list leased or rented property.

Wi None

ilar Details About Environment Information

For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected fair, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous materfal means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardiess of when they occurred.
22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www-.bestcase,com Best Case Bankruptcy

ase 19-11904-)7 Doc8 Filed 08/22/19 Entered 08/22/19 12:46:11 Page 54 of 61
Debter Patriot Drilling, LLC, a Nevada Limited Liability Company Case number fifknown) 19-411904

EH No.

C) Yes. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

Hi No.

CsYes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24, Has the debtor notified any governmental unit of any release of hazardous material?

HE No.

0 Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

culmea Details About the Debtor's Business or Connections to Any Business
25, Other businesses in which the debtor has or has had an interest

List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

Ef None

Business name address Describe the nature of the business Employer Identification number
Co not include Social Security number or ITEN,

Dates business existed

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

None
Name and address Date of service
From-To
262.1. Sproles Woodard, LLP 2001-present
P.O. Box 15%

Midland, TX 79702

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

OO None

Name and address Date of service
From-fo

26b.1. Wayne Manning, CPA
207 Northwest 1st. St.
Andrews, TX 79714

26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

[] None
Name and address If any books of account and records are
unavailable, explain why
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 7
Software Copyright (c) 7995-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

ase 19-11904-j7_ Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 55 of 61
Debtor Patriot Drilling, LLC, a Nevada Limited Liability Company Case number itknown) 19-11904

Name and address If any books of account and records are
unavailable, explain why

26c.1. Scott Dufford
5025 Mera Vista Circle
Midland, TX 79705

26d. List ail financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

CI None

Name and address
26d.1._ “First American Bank of Artesia

2210 West Pierce St.
Carlsbad, NM 88220

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

HH No

(Yes. Give the details about the two most recent inventories.
Name of the person who supervised the taking of the Date of inventory The doilar amount and basis (cost, market,
inventory or other basis) of each inventory

28. List the debtor's officers, directors, managing members, general partners, members in controi, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case.

Name Address Position and nature of any % of interest, if
interest any

See Attached

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

EB No
CO Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,

foans, credits on loans, stock redemptions, and options exercised?

HM No
Ol sYes. Identify below.
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value

31, Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

H No
QO Yes, identify below.
Name of the parent corporation Employer Identification number of the parent
corporation
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

Software Copyright Ac 1996-2019 aS 6 4 ts - ww, be oe com est Case Bankruptcy

e 19-11904-)/ Doc Filed 08/22/19 Entered 08/22/19 12:46:11 Page 56 of 61
edtor Patriot Drilling, LLC, a Nevada Limited Liability Company _ Case number fvinown 19-11904

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

EE No
C1 Yes, Identify betow.
Name of the pension fund Employer Identification number of the parent
: corporation

 

a Signature and Declaration

 

WARNING -- Bankruptcy fraud is a serious crime, Making a fatse statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case ¢an result in fines up to $500,000 or imprisonment for up to 20 years, or both,
18 U.S.C. §§ 152, 1344, 1519, and 3571.

i i have examined the information in this Statement of Financial Affairs and any allachments and have a reasonable belief that the infarmation is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on August 21, 2p 19 __ pf.
——- (jo Scott Dufford

on behalf of the debtor Printed name

     
 

Signature of individudt signi

Position or relationship tedebtor President/CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptey (Official Form 207) attachad?

Ei No

Yes

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 9
Software Copyright (c} 1996-2019 Gast Case, LLC - we.besteasg.com Hest Casa Bankruptcy

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 57 of 61
CheckDate

05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/17/2019
05/20/2019
05/20/2019
05/21/2019
05/22/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/23/2019
05/24/2019
05/24/2019

Case 19-11904-j7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page

CheckAmt

Preference Payment Detail

PayeeName
7,316.1 BOA Midland Acquisition, L.P.
838.8 Unum Life Insurance Company of America
12,440.09 Basin Wire Rope & Rigging
49,550 Bridges Equipment Ltd.
13,000 Britt Trucking Co., Inc.
5,909.83 Cisco Equipment
14,015.81 DC Sales, LLC
12,464.48 Gearhart Companies, Inc.
1,353.7 George Andrie and Associates, Inc.
274.31 Got Safety? LLC
4,865.94 Haarmeyer Electric, Inc.
572.17 McCullar and Son's Welding
17,043.03 Pason Systems USA Corp.
9,042.3 RTO Sales & Leasing, Inc.
2,781.41 Reggie's Welding
4,720.84 Scarbrough Enterprises, Inc.
7,884.85 Trend Services
5,442.67 WTG Fuels, Inc.

5,075 Wilbanks Trucking Services LLC

429.3 HealthSmart Benefit Solutions
60,000 Tomahawk Petroleum 2.0 LLC

69,759.6 JH Oilfield Equipment &Technologies LLC
1,314.57 Midland Country Club
78 Bob's Thriftway
1,526.34 Daniel Campbell
1,163.71 Derrick Wilbanks

99.58 Desert Ice & Water Company

50.85 Discovery Operating
659.79 Donnie Boatwright
265.11 Hannathon Petroleum, LLC

1,352.16 Jeremy Chumley

989.7 Joe Chumley

1,232 Larry Cravens

8,462 Man Welding Services, Inc.

77.72 Master Lube, Inc.

1,000 Meadow Lark Agency, Inc
1,971.05 Midland Country Club
5,785.37 0.A, Morley Inc.

334.8 Petroleum Club of Midland
626.53 Petroleum Club of Midland
463.98 Petroleum Club of Midland
463.16 Petroleum Club of Midland
119.08 Robert K. and Tammy Anderson

6,013.17 WTG Fuels, Inc.
5,560.25 WWL industries, Inc.

34,640.21 JH Oilfield Equipment &Technologies LLC

4,083.19 Integrity Directional Services

  
06/05/2019
06/24/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/01/2019
07/09/2019
07/09/2019
05/31/2019
05/31/2019

Case 19-11904-)7 Doc8_ Filed 08/22/19 Entered 08/22/19 12:46:11 Page 59 of 61

Preference Payment Detail

8,111.7 BOA Midland Acquisition, L.P.
50,000 Tomahawk Petroleum, LLC
6,651 BOA Midland Acquisition, L.P.
405.06 Basin Broadband
1,179.77 Derrick Wilbanks
58.34 Discovery Operating
629.39 Donnie Boatwright
1,216.13 Dustin Stoltzfus
363.67 Hannathon Petroleum, LLC
1,606.57 Joe Chumley
393.95 Joseph Bednarcyk
1,038 Larry Cravens
979.6 Lori T. Rowan
1,755.93 Midland Country Club
1,749.79 Midland Country Club
1,076.36 Midland Country Club
334.8 Petroleum Club of Midland
405.95 Petroleum Club of Midland
63.32 Purchase Power
238.16 Robert K. and Tammy Anderson
6,618.64 United States Treasury
30,608.06 United States Treasury
13? First American Bank
619.75 Patriot Drilling, LLC
Settlement Date

3/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
7/31/2019
7/30/2019
7/25/2019
7/24/2019
7/10/2019
6/26/2019
6/26/2019
6/12/2019
5/29/2019
5/29/2019

Total Payment

$53,658.46
$4,906.37
$1,631.21
$2,501.27
$1,055.62
$20,000.00
$6,999.52
$6,999.52
$6,999.52
$8,943.46
$25,000.00
$10,417.64
$10,417.64
$13,316.64
$20,000.00

PAYMENTS TO IRS IN LAST 90 DAYS

Tax Period
2016/04
2017
2018
2017/Q2
2018/04
2016/Q2
2019/03
2019/03
2019/03
2019/03
2016/03
2019/Q2
2019/Q2
2019/Q2
2016/03

 

Case 19-11904-/7 Doc8 Filed 08/22/19 Entered 08/22/19 12:46:11 Pa@e.goof61 ss

 
 
  
   

 

0000000" 00T

 

 

KBELCVEET'O Jalsaquaag Asuen
%OEOIGPT'O Aoy ejned
*OEOSEPT'G Jadiaqog sue Arey
SLVYPFESO'D proung Auer
MESTLITE'O “*py] aULeg P19H
%SSTL9ZEO UBWAaIeg Wel
%PESTORE'D “*py] SMBULE BEd
%OOBOLSE"E "PIL OZ “ON Ayadoig sudsIdwio3 3d SUL
MOSPEESS'D Ja4ie4 YOUIEd
BPBLéSPoy uosialed Aciay
wOSCHGELE ‘Du ‘Bulnpoid oaseds
Kressb9e y 4S Ja{PUBYD “TL
‘*T698PIC Y ysrdy ABID “TP
B86LPTOL LE *pr] ‘daaq wa3iq
MBLLP869°S JT] aalauag Aduaug syeusepry
%O96Z2S2°0 *py] uolsel05
WIBIIOZE'O Hy] ‘ouewysny yuely
SESSELIT'T “oul ‘dnos ASuauy pueyped
%SELZESSO aujany yyeUUaY
%L6Li666°0 JB PIEYIIY
MLOZELTEC PIOYAG "SBN
*TOCELTE'O SHAY, 7) Aslag
%EST6G8E 0 wazua, *g Awy
MS99LPOT TE PIOYNG RoI “y

adeqwaoiag BURN SUMO

Case 19-11904-j7  Doc8 Filed 08/22/19 Entered 08/22/19 12:46:11 Pagq{61 of 61
